UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-D ASSET-BACKED ISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the monthly distribution period from July1, 2011 to July 31, 2011 Commission File Number of issuing entity:333-165171-01 Nissan Auto Receivables 2010-A Owner Trust (Exact name of issuing entity as specified in its charter) Commission File Number of depositor:333-165171 Nissan Auto Receivables Corporation II (Exact name of depositor as specified in its charter) Nissan Motor Acceptance Corporation (Exact name of sponsor as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization of the issuing entity) 38-6919931 (I.R.S. Employer Identification No.) c/o Wilmington Trust Company, Rodney Square North, 1100 North Market Street, Wilmington, Delaware (Address of principal executive offices of the issuing entity)19890 (Zip Code) (302) 636-6194 (Telephone number, including area code) N/A (Former name, former address, if changed since last report) Registered/reporting pursuant to (check one) Title of class Section 12(b) Section 12(g) Section 15(d) Name of exchange (If Section 12(b)) Asset Backed Notes, Class A-1 [] [] [_X_] Asset Backed Notes, Class A-2 [] [] [_X_] Asset Backed Notes, Class A-3 [] [] [_X_] Asset Backed Notes, Class A-4 [] [] [_X_] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Page 1 of 8 PART I – DISTRIBUTION INFORMATION Item 1.Distribution and Pool Performance Information. Distribution and pool performance information with respect to the receivables that comprise the assets of Nissan Auto Receivables 2010-A Owner Trust are set forth in the attached Monthly Servicer’s Certificate. PART II – OTHER INFORMATION Item 9.Exhibits. (a) Monthly Servicer’s Certificate for the month ofJuly 2011 – Nissan Auto Receivables 2010-A Owner Trust. (b) Exhibits: 99.1Monthly Servicer’s Certificate for the month ofJuly 2011 – Nissan Auto Receivables 2010-A Owner Trust. Page 2 of 8 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. NISSAN AUTO RECEIVABLES 2010-A OWNER TRUST By:Nissan Motor Acceptance Corporation, as administrator Date:August 30, 2011 By:/s/Mark F. Wilten Mark F. Wilten, Treasurer Page 3 of8 EXHIBIT INDEX Exhibit No. Description Monthly Servicer’s Certificate for the month ofJuly 2011 – Nissan Auto Receivables 2010-A Owner Trust. Page 4 of8
